 Case 3:19-cv-01146-G-BN Document 23 Filed 11/05/19           Page 1 of 3 PageID 185



                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION




STEPHEN YANG,                                )
                                             )
             Plaintiff,                      )
                                             )             CIVIL ACTION NO.
VS.                                          )
                                             )             3:19-CV-1146-G
THE DAILY WIRE, LLC,                         )
                                             )
             Defendant.                      )




                                        ORDER


      The court, having reviewed the pleadings on file in this cause and the nature of

the proceedings herein, has determined that this case is appropriate for a form of

alternative dispute resolution known as mediation. See Rules 1, 16, FED. R. CIV. P.;

28 U.S.C. § 473(a)(6), (b)(4); Civil Justice Expense and Delay Reduction Plan of the

Northern District of Texas ¶ III (1993); Texas Civil Practice and Remedies Code

§§ 154.001 et seq. (Vernon Supp. 1997).

      Mediation is a mandatory but non-binding settlement conference wherein the

parties attempt to resolve their differences with the assistance of a third party

facilitator: the mediator. All proceedings in a mediation session are confidential and

privileged from discovery. No subpoenas, summons, citations, or other process shall
 Case 3:19-cv-01146-G-BN Document 23 Filed 11/05/19           Page 2 of 3 PageID 186



be served at or near the location of any mediation session, upon any person entering,

leaving, or attending any mediation session.

       The parties will be contacted by Honorable Jeff Kaplan, JAMS, 8401 North

Central Expressway, Suite 610, Dallas, Texas 75225 (214.744.5267, FAX:

214.720.6010, MOBILE: 214.240.8505, EMAIL: jkaplan@jamsadr.com), a

qualified mediator who will provide further information and will arrange scheduling

of the mediation session. Within the next 30 days, the parties shall agree with the

mediator on a date on which the mediation can be held. If no agreed date can be

scheduled, then the mediator shall, within the next 30 days, select a date and all

parties shall appear as directed by the mediator. Following the mediation, the court

will be advised only that the case did or did not settle.

       The parties shall make independent arrangements for payment of fees for the

mediation. The costs of mediation are to be divided and borne equally by the parties

unless agreed otherwise. The named parties shall be present during the entire

mediation process and each party which is not a natural person must be represented

by an executive officer (other than in-house counsel) with authority to negotiate a

settlement (the authority required shall be active, i.e., not merely the authority to

observe the mediation proceedings but the authority to negotiate, demand or offer,

and bind the party represented). Counsel and the parties shall proceed in a good

faith effort to try to resolve this case.


                                            -2-
 Case 3:19-cv-01146-G-BN Document 23 Filed 11/05/19            Page 3 of 3 PageID 187



      Referral to alternative dispute resolution is not a substitute for trial, however,

and the case will be tried if not settled. Consequently, it will remain on the trial

calendar during the month of June, 2020.

      The mediator is directed by the court to complete the attached Alternative

Dispute Resolution Summary Form and file it with the clerk of court within ten (10)

days after the mediation session is completed.

      Failure to comply in good faith with the requirements of this order may result

in the imposition of sanctions. See Rule 16(f), F.R. CIV. P.

      SO ORDERED.


November 5, 2019.




                                         ___________________________________
                                         A. JOE FISH
                                         Senior United States District Judge




                                          -3-
